EXHIBIT 10.1
 
 
SHARE EXCHANGE AGREEMENT
 
This SHARE EXCHANGE AGREEMENT (this “Agreement”), dated as of November 24, 2010,
is by and among Enter Corp., Inc., a Delaware corporation (the “Parent”), Brainy
Acquisitions, Inc., a Georgia corporation (the “Company”), and the shareholders
of the Company (each a “Shareholder” and collectively the “Shareholders”).  Each
of the parties to this Agreement is individually referred to herein as a “Party”
and collectively as the “Parties.”
 
BACKGROUND


The Company has 100 shares of common stock (the “Company Shares”) outstanding,
all of which are held by the Shareholders.  The Shareholders have agreed to
transfer the Company Shares in exchange for an aggregate of Two Million Four
Hundred Ninety Nine Thousand Nine Hundred Ninety Eight (2,499,998) newly issued
shares of common stock, par value $0.0001 per share, of the Parent (the “Parent
Stock”).
 
The exchange of Company Shares for Parent Stock is intended to constitute a
reorganization within the meaning of Section 351 of the Internal Revenue Code of
1986, as amended (the “Code”), or such other tax free reorganization or
restructuring provisions as may be available under the Code.
 
The Board of Directors of each of the Parent and the Company has determined that
it is desirable to effect this plan of reorganization and share exchange.
 
AGREEMENT


NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
is hereby acknowledged, the Parties hereto intending to be legally bound hereby
agree as follows:
 
ARTICLE I
Exchange of Shares
 
SECTION 1.01. Exchange by the Shareholders.  At the Closing (as defined in
Section 1.02), the Shareholders shall sell, transfer, convey, assign and deliver
to the Parent all of the Company Shares free and clear of all Liens in exchange
for an aggregate of Two Million Four Hundred Ninety Nine Thousand Nine Hundred
Ninety Eight (2,499,998) shares of Parent Stock, in the amounts for each
Shareholder set forth on Exhibit A.
 
SECTION 1.02. Closing.  The closing (the “Closing”) of the transactions
contemplated by this Agreement (the “Transactions”) shall take place at the
offices of Sichenzia Ross Friedman Ference LLP in New York, New York, commencing
upon the satisfaction or waiver of all conditions and obligations of the Parties
to consummate the Transactions contemplated hereby (other than conditions and
obligations with respect to the actions that the respective Parties will take at
Closing) or such other date and time as the Parties may mutually determine (the
“Closing Date”).
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE II
Representations and Warranties of the Shareholders
 
Each Shareholder hereby jointly and severally represents and warrants to the
Parent, as follows:
 
SECTION 2.01. Good Title.  The Shareholder is the record and beneficial owner,
and has good and marketable title to its Company Shares (as set forth on Exhibit
A), with the right and authority to sell and deliver such Company Shares to
Parent as provided herein.  No physical stock certificates have been provided
the Shareholder with respect to its Company Shares. Upon registering of the
Parent as the new owner of such Company Shares in the share register of the
Company, the Parent will receive good title to such Company Shares, free and
clear of all liens, security interests, pledges, equities and claims of any
kind, voting trusts, shareholder agreements and other encumbrances
(collectively, “Liens”).
 
SECTION 2.02. Power and Authority.  All acts required to be taken by the
Shareholder to enter into this Agreement and to carry out the Transactions have
been properly taken.  This Agreement constitutes a legal, valid and binding
obligation of the Shareholder, enforceable against such Shareholder in
accordance with the terms hereof.
 
SECTION 2.03. No Conflicts.  The execution and delivery of this Agreement by the
Shareholder and the performance by the Shareholder of his obligations hereunder
in accordance with the terms hereof: (i) will not require the consent of any
third party or any federal, state, local or foreign government or any court of
competent jurisdiction, administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign (“Governmental
Entity”) under any statutes, laws, ordinances, rules, regulations, orders,
writs, injunctions, judgments, or decrees (collectively, “Laws”); (ii) will not
violate any Laws applicable to such Shareholder; and (iii) will not violate or
breach any contractual obligation to which such Shareholder is a party.
 
SECTION 2.04. No Finder’s Fee.  The Shareholder has not created any obligation
for any finder’s, investment banker’s or broker’s fee in connection with the
Transactions that the Company or the Parent will be responsible for.
 
SECTION 2.05. Purchase Entirely for Own Account.  The Parent Stock proposed to
be acquired by the Shareholder hereunder will be acquired for investment for his
own account, and not with a view to the resale or distribution of any part
thereof, and the Shareholder has no present intention of selling or otherwise
distributing the Parent Stock, except in compliance with applicable securities
laws.
 
SECTION 2.06. Available Information.  The Shareholder has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of an investment in the Parent.
 
SECTION 2.07. Non-Registration. The Shareholder understands that the Parent
Stock has not been registered under the Securities Act of 1933, as amended (the
“Securities Act”) and, if issued in accordance with the provisions of this
Agreement, will be issued by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Shareholder’s representations as expressed herein.  The non-registration shall
have no prejudice with respect to any rights, interests, benefits and
entitlements attached to the Parent Stock in accordance with the Parent charter
documents or the laws of its jurisdiction of incorporation.
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 2.08. Restricted Securities. The Shareholder understands that the Parent
Stock is characterized as “restricted securities” under the Securities Act
inasmuch as this Agreement contemplates that, if acquired by the Shareholder
pursuant hereto, the Parent Stock would be acquired in a transaction not
involving a public offering.  The Shareholder further acknowledges that if the
Parent Stock is issued to the Shareholder in accordance with the provisions of
this Agreement, such Parent Stock may not be resold without registration under
the Securities Act or the existence of an exemption therefrom.  The Shareholder
represents that it is familiar with Rule 144 promulgated under the Securities
Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.
 
SECTION 2.09. Legends.  It is understood that the Parent Stock will bear the
following legend or another legend that is similar to the following:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 
and any legend required by the “blue sky” laws of any state to the extent such
laws are applicable to the securities represented by the certificate so
legended.
 
SECTION 2.10. Accredited Investor.  The Shareholder is an “accredited investor”
within the meaning of Rule 501 under the Securities Act.
 
ARTICLE III
Representations and Warranties of the Company
 
The Company represents and warrants to the Parent that, except as set forth in
the Company Disclosure Schedule attached hereto (the “Company Disclosure
Schedule”), regardless of whether or not the Company Disclosure Schedule is
referenced below with respect to any particular representation or warranty:
 
SECTION 3.01. Organization, Standing and Power.  The Company is duly
incorporated or organized, validly existing and in good standing under the laws
of the State of Delaware and has the corporate power and authority and possesses
all governmental franchises, licenses, permits, authorizations and approvals
necessary to enable it to own, lease or otherwise hold its properties and assets
and to conduct its businesses as presently conducted, other than such
franchises, licenses, permits, authorizations and approvals the lack of which,
individually or in the aggregate, has not had and would not reasonably be
expected to have a material adverse effect on the Company, a material adverse
effect on the ability of the Company to perform its obligations under this
Agreement or on the ability of the Company to consummate the Transactions (a
“Company Material Adverse Effect”).  The Company is duly qualified to do
business in each jurisdiction where the nature of its business or its ownership
or leasing of its properties make such qualification necessary, except where the
failure to so qualify would not reasonably be expected to have a Company
Material Adverse Effect.  The Company has delivered to the Parent true and
complete copies of the articles of incorporation and bylaws of the Company, each
as amended to the date of this Agreement (as so amended, the “Company Charter
Documents”).
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 3.02. Capital Structure.  The authorized share capital of the Company
consists of One Hundred (100) shares of common stock, no par value, of which One
Hundred 100) shares are issued and outstanding.  No physical stock certificates
have been provided with respect to the Company Shares. No shares or other voting
securities of the Company are issued, reserved for issuance or outstanding. All
outstanding shares of the Company are duly authorized, validly issued, fully
paid and non-assessable and not subject to or issued in violation of any
purchase option, call option, right of first refusal, preemptive right,
subscription right or any similar right under any provision of the applicable
corporate laws of its state of incorporation, the Company Charter Documents or
any Contract (as defined in Section 3.04) to which the Company is a party or
otherwise bound.  There are no bonds, debentures, notes or other indebtedness of
the Company having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters on which holders of Company
Shares may vote (“Voting Company Debt”).  Except as set forth herein, as of the
date of this Agreement, there are no options, warrants, rights, convertible or
exchangeable securities, “phantom” stock rights, stock appreciation rights,
stock-based performance units, commitments, Contracts, arrangements or
undertakings of any kind to which the Company is a party or by which the Company
is bound (i) obligating the Company to issue, deliver or sell, or cause to be
issued, delivered or sold, additional shares or other equity interests in, or
any security convertible or exercisable for or exchangeable into any shares or
capital stock or other equity interest in, the Company or any Voting Company
Debt, (ii) obligating the Company to issue, grant, extend or enter into any such
option, warrant, call, right, security, commitment, Contract, arrangement or
undertaking or (iii) that give any person the right to receive any economic
benefit or right similar to or derived from the economic benefits and rights
occurring to holders of the shares or capital stock of the Company.
 
SECTION 3.03. Authority; Execution and Delivery; Enforceability.  The Company
has all requisite corporate power and authority to execute and deliver this
Agreement and to consummate the Transactions.  The execution and delivery by the
Company of this Agreement and the consummation by the Company of the
Transactions have been duly authorized and approved by the Board of Directors of
the Company and no other corporate proceedings on the part of the Company are
necessary to authorize this Agreement and the Transactions.  When executed and
delivered, this Agreement will be enforceable against the Company in accordance
with its terms, subject to bankruptcy, insolvency and similar laws of general
applicability as to which the Company is subject.
 
SECTION 3.04. No Conflicts; Consents.
 
(a) The execution and delivery by the Company of this Agreement does not, and
the consummation of the Transactions and compliance with the terms hereof and
thereof will not, conflict with, or result in any violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or result in the creation of any Lien upon any of the
properties or assets of the Company under any provision of (i) the Company
Charter Documents, (ii) any material contract, lease, license, indenture, note,
bond, agreement, permit, concession, franchise or other instrument (a
“Contract”) to which the Company is a party or by which any of their respective
properties or assets is bound or (iii) subject to the filings and other matters
referred to in Section 3.04(b), any material judgment, order or decree
(“Judgment”) or material Law applicable to the Company or its properties or
assets, other than, in the case of clauses (ii) and (iii) above, any such items
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect.
 
(b) Except for required filings with the Securities and Exchange Commission (the
“SEC”) and applicable “Blue Sky” or state securities commissions, no material
consent, approval, license, permit, order or authorization (“Consent”) of, or
registration, declaration or filing with, or permit from, any Governmental
Entity is required to be obtained or made by or with respect to the Company in
connection with the execution, delivery and performance of this Agreement or the
consummation of the Transactions.
 
SECTION 3.05. Taxes.
 
(a) The Company has timely filed, or has caused to be timely filed on its
behalf, all Tax Returns required to be filed by it, and all such Tax Returns are
true, complete and accurate, except to the extent any failure to file or any
inaccuracies in any filed Tax Returns, individually or in the aggregate, have
not had and would not reasonably be expected to have a Company Material Adverse
Effect.  All Taxes shown to be due on such Tax Returns, or otherwise owed, have
been timely paid, except to the extent that any failure to pay, individually or
in the aggregate, has not had and would not reasonably be expected to have a
Company Material Adverse Effect.  There are no unpaid taxes in any material
amount claimed to be due by the taxing authority of any jurisdiction, and the
officers of the Company know of no basis for any such claim.
 
 
4

--------------------------------------------------------------------------------

 
 
(b) If applicable, the Company has established an adequate reserve reflected on
its financial statements for all Taxes payable by the Company (in addition to
any reserve for deferred Taxes to reflect timing differences between book and
Tax items) for all Taxable periods and portions thereof through the date of such
financial statements.  No deficiency with respect to any Taxes has been
proposed, asserted or assessed against the Company, and no requests for waivers
of the time to assess any such Taxes are pending, except to the extent any such
deficiency or request for waiver, individually or in the aggregate, has not had
and would not reasonably be expected to have a Company Material Adverse Effect.
 
(c) For purposes of this Agreement:
 
“Taxes” includes all forms of taxation, whenever created or imposed, and whether
of the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, foreign, federal or other Governmental Entity, or in
connection with any agreement with respect to Taxes, including all interest,
penalties and additions imposed with respect to such amounts.
 
“Tax Return” means all federal, state, local, provincial and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.
 
SECTION 3.06. Benefit Plans.  The Company does not have or maintain any
collective bargaining agreement or any bonus, pension, profit sharing, deferred
compensation, incentive compensation, share ownership, share purchase, share
option, phantom stock, retirement, vacation, severance, disability, death
benefit, hospitalization, medical or other plan, arrangement or understanding
(whether or not legally binding) providing benefits to any current or former
employee, officer or director of the Company (collectively, “Company Benefit
Plans”).  As of the date of this Agreement there are no severance or termination
agreements or arrangements between the Company and any current or former
employee, officer or director of the Company, nor does the Company have any
general severance plan or policy.
 
SECTION 3.07. Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting the Company,
or any of its properties before or by any court, arbitrator, governmental or
administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility (“Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of this Agreement or the Parent Stock or (ii) could, if there were an
unfavorable decision, individually or in the aggregate, have or reasonably be
expected to result in a Company Material Adverse Effect.  Neither the Company
nor any director or officer thereof (in his or her capacity as such), is or has
been the subject of any Action involving a claim or violation of or liability
under federal or state securities laws or a claim of breach of fiduciary duty.
 
SECTION 3.08. Compliance with Applicable Laws.  The Company is in compliance
with all applicable Laws, including those relating to occupational health and
safety and the environment, except for instances of noncompliance that,
individually and in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect.  This Section 3.08 does not
relate to matters with respect to Taxes, which are the subject of Section 3.05.
 
SECTION 3.09. Brokers; Schedule of Fees and Expenses.  Except for those brokers
as to which the Company and Parent shall be solely responsible, no broker,
investment banker, financial advisor or other person is entitled to any
broker’s, finder’s, financial advisor’s or other similar fee or commission in
connection with the Transactions based upon arrangements made by or on behalf of
the Company.
 
SECTION 3.10. Contracts.  Except as disclosed in the Company Disclosure
Schedule, there are no Contracts that are material to the business, properties,
assets, condition (financial or otherwise), results of operations or prospects
of the Company and its subsidiaries taken as a whole.  The Company is not in
violation of or in default under (nor does there exist any condition which upon
the passage of time or the giving of notice would cause such a violation of or
default under) any Contract to which it is a party or by which it or any of its
properties or assets is bound, except for violations or defaults that would not,
individually or in the aggregate, reasonably be expected to result in a Company
Material Adverse Effect.
 
SECTION 3.11. Title to Properties.  The Company does not own any real
property.  The Company has sufficient title to, or valid leasehold interests in,
all of its properties and assets used in the conduct of its businesses.  All
such assets and properties, other than assets and properties in which the
Company has leasehold interests, are free and clear of all Liens other than
those Liens that, in the aggregate, do not and will not materially interfere
with the ability of the Company to conduct business as currently conducted.
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 3.12. Reserved.
 
SECTION 3.13. Insurance.  The Company does not hold any insurance policy.
 
SECTION 3.14. Transactions With Affiliates and Employees.  Except as set forth
in the Company Disclosure Schedule, none of the officers or directors of the
Company and, to the knowledge of the Company, none of the employees of the
Company is presently a party to any transaction with the Company (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
 
SECTION 3.15. Application of Takeover Protections.  The Company has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
charter documents or the laws of its state of incorporation that is or could
become applicable to the Shareholders as a result of the Shareholders and the
Company fulfilling their obligations or exercising their rights under this
Agreement, including, without limitation, the issuance of the Parent Stock and
the Shareholders’ ownership of the Parent Stock.
 
SECTION 3.16. No Additional Agreements.  The Company does not have any agreement
or understanding with the Shareholder with respect to the Transactions other
than as specified in this Agreement.
 
SECTION 3.17. Investment Company.  The Company is not, and is not an affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
SECTION 3.18. Disclosure.  The Company confirms that neither it nor any person
acting on its behalf has provided the Shareholders or their respective agents or
counsel with any information that the Company believes constitutes material,
non-public information, except insofar as the existence and terms of the
proposed transactions hereunder may constitute such information and except for
information that will be disclosed by the Parent under a current report on Form
8-K filed no later than four (4) business days after the Closing.  The Company
understands and confirms that the Parent will rely on the foregoing
representations and covenants in effecting transactions in securities of the
Parent.  All disclosure provided to the Parent regarding the Company, its
business and the Transactions, furnished by or on behalf of the Company
(including the Company’s representations and warranties set forth in this
Agreement) are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.
 
SECTION 3.19. Absence of Certain Changes or Events.  Except in connection with
the Transactions or the sale of debentures to FLM Holdings LLC (the “Bridge
Financings”), pursuant to securities purchase agreements dated September 22,
2010, September 29, 2010, and October 29, 2010, and as disclosed in the Company
Disclosure Schedule, from August 27, 2010 (date of inception) to the date of
this Agreement, the Company has conducted its business only in the ordinary
course, and during such period there has not been:
 
(a) any change in the assets, liabilities, financial condition or operating
results of the Company, except changes in the ordinary course of business that
have not caused, in the aggregate, a Company Material Adverse Effect;
 
(b) any damage, destruction or loss, whether or not covered by insurance, that
would have a Company Material Adverse Effect;
 
(c) any waiver or compromise by the Company of a valuable right or of a material
debt owed to it;
 
(d) any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by the Company, except in the ordinary course of business and
the satisfaction or discharge of which would not have a Company Material Adverse
Effect;
 
(e) any material change to a material Contract by which the Company or any of
its assets is bound or subject;
 
(f) any mortgage, pledge, transfer of a security interest in, or lien, created
by the Company, with respect to any of its material properties or assets, except
liens for taxes not yet due or payable and liens that arise in the ordinary
course of business and does not materially impair the Company’s ownership or use
of such property or assets;
 
 
6

--------------------------------------------------------------------------------

 
 
(g) any loans or guarantees made by the Company to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business;
 
(h) any alteration of the Company’s method of accounting or the identity of its
auditors;
 
(i) any declaration or payment of dividend or distribution of cash or other
property to the Shareholders or any purchase, redemption or agreements to
purchase or redeem any Company Shares;
 
(j) any issuance of equity securities to any officer, director or affiliate; or
 
(k) any arrangement or commitment by the Company to do any of the things
described in this Section.
 
SECTION 3.20. Foreign Corrupt Practices.  Neither the Company, nor, to the
Company’s knowledge, any director, officer, agent, employee or other person
acting on behalf of the Company has, in the course of its actions for, or on
behalf of, the Company (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.
 
ARTICLE IV
Representations and Warranties of the Parent
 
The Parent represents and warrants as follows to the Shareholders and the
Company, that, except as set forth in the reports, schedules, forms, statements
and other documents filed by the Parent with the SEC and publicly available
prior to the date of the Agreement (the “Parent SEC Documents”), or in the
Disclosure Schedule attached hereto delivered by the Parent to the Company and
the Shareholders (the “Parent Disclosure Schedule”):
 
SECTION 4.01. Organization, Standing and Power.  The Parent is duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has full corporate power and authority and possesses all governmental
franchises, licenses, permits, authorizations and approvals necessary to enable
it to own, lease or otherwise hold its properties and assets and to conduct its
businesses as presently conducted, other than such franchises, licenses,
permits, authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect on the Parent, a material adverse effect on the ability of the
Parent to perform its obligations under this Agreement or on the ability of the
Parent to consummate the Transactions (a “Parent Material Adverse Effect”).  The
Parent is duly qualified to do business in each jurisdiction where the nature of
its business or their ownership or leasing of its properties make such
qualification necessary and where the failure to so qualify would reasonably be
expected to have a Parent Material Adverse Effect.  The Parent has delivered to
the Company true and complete copies of the certificate of incorporation of the
Parent, as amended to the date of this Agreement (as so amended, the “Parent
Charter”), and the Bylaws of the Parent, as amended to the date of this
Agreement (as so amended, the “Parent Bylaws”).
 
SECTION 4.02. Subsidiaries; Equity Interests.  The Parent does not own, directly
or indirectly, any capital stock, membership interest, partnership interest,
joint venture interest or other equity interest in any person.
 
 
7

--------------------------------------------------------------------------------

 
 
SECTION 4.03. Capital Structure.  The authorized capital stock of the Parent
consists of One Hundred Million (100,000,000) shares of common stock, par value
$0.0001 per share, of which One Million Six Hundred Forty Thousand (1,640,000)
shares of Parent Stock are issued and outstanding (before giving effect to the
issuances to be made at Closing).  No other shares of capital stock or other
voting securities of the Parent were issued, reserved for issuance or
outstanding.  All outstanding shares of the capital stock of the Parent are, and
all such shares that may be issued prior to the date hereof will be when issued,
duly authorized, validly issued, fully paid and non-assessable and not subject
to or issued in violation of any purchase option, call option, right of first
refusal, preemptive right, subscription right or any similar right under any
provision of the Delaware General Corporation Law, the Parent Charter, the
Parent Bylaws or any Contract to which the Parent is a party or otherwise
bound.  There are no bonds, debentures, notes or other indebtedness of the
Parent having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters on which holders of Parent
Stock may vote (“Voting Parent Debt”).  Except in connection with the
Transactions, as of the date of this Agreement, there are no options, warrants,
rights, convertible or exchangeable securities, “phantom” stock rights, stock
appreciation rights, stock-based performance units, commitments, Contracts,
arrangements or undertakings of any kind to which the Parent is a party or by
which it is bound (i) obligating the Parent to issue, deliver or sell, or cause
to be issued, delivered or sold, additional shares of capital stock or other
equity interests in, or any security convertible or exercisable for or
exchangeable into any capital stock of or other equity interest in, the Parent
or any Voting Parent Debt, (ii) obligating the Parent to issue, grant, extend or
enter into any such option, warrant, call, right, security, commitment,
Contract, arrangement or undertaking or (iii) that give any person the right to
receive any economic benefit or right similar to or derived from the economic
benefits and rights occurring to holders of the capital stock of the Parent.  As
of the date of this Agreement, there are no outstanding contractual obligations
of the Parent to repurchase, redeem or otherwise acquire any shares of capital
stock of the Parent.   The Parent is not a party to any agreement granting any
security holder of the Parent the right to cause the Parent to register shares
of the capital stock or other securities of the Parent held by such security
holder under the Securities Act.  The stockholder list provided to the Company
is a current stockholder list generated by its stock transfer agent, and such
list accurately reflects all of the issued and outstanding shares of the Parent
Stock as at the Closing.
 
SECTION 4.04. Authority; Execution and Delivery; Enforceability.  The execution
and delivery by the Parent of this Agreement and the consummation by the Parent
of the Transactions have been duly authorized and approved by the Board of
Directors of the Parent and no other corporate proceedings on the part of the
Parent are necessary to authorize this Agreement and the Transactions. This
Agreement constitutes a legal, valid and binding obligation of the Parent,
enforceable against the Parent in accordance with the terms hereof.
 
SECTION 4.05. No Conflicts; Consents.
 
(a) The execution and delivery by the Parent of this Agreement, does not, and
the consummation of Transactions and compliance with the terms hereof and
thereof will not, conflict with, or result in any violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any person under, or result in the creation of any
Lien upon any of the properties or assets of the Parent under, any provision of
(i) the Parent Charter or Parent Bylaws, (ii) any material Contract to which the
Parent is a party or by which any of its properties or assets is bound or (iii)
subject to the filings and other matters referred to in Section 4.05(b), any
material Judgment or material Law applicable to the Parent or its properties or
assets, other than, in the case of clauses (ii) and (iii) above, any such items
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Parent Material Adverse Effect.
 
(b) No Consent of, or registration, declaration or filing with, or permit from,
any Governmental Entity is required to be obtained or made by or with respect to
the Parent in connection with the execution, delivery and performance of this
Agreement or the consummation of the Transactions, other than the (A) filing
with the SEC of reports under Section 13 of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and (B) filings under state “blue sky” laws, as
each may be required in connection with this Agreement and the Transactions.
 
SECTION 4.06. SEC Documents; Undisclosed Liabilities.
 
(a) The Parent has filed all Parent SEC Documents since April 21, 2010 pursuant
to Sections 13 and 15 of the Exchange Act, as applicable.
 
(b) As of its respective filing date, each Parent SEC Document complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to such Parent SEC
Document, and did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  Except to the extent that information contained in any
Parent SEC Document has been revised or superseded by a later filed Parent SEC
Document, none of the Parent SEC Documents contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of the Parent included in the Parent SEC Documents comply as to form
in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with the U.S. generally accepted accounting principles
(“GAAP”) (except, in the case of unaudited statements, as permitted by the rules
and regulations of the SEC) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and fairly present
the financial position of Parent as of the dates thereof and the results of its
operations and cash flows for the periods shown (subject, in the case of
unaudited statements, to normal year-end audit adjustments).
 
 
8

--------------------------------------------------------------------------------

 
 
(c) Except as set forth in the Parent SEC Documents, the Parent has no
liabilities or obligations of any nature (whether accrued, absolute, contingent
or otherwise) required by GAAP to be set forth on a balance sheet of the Parent
or in the notes thereto.  The Parent Disclosure Schedule sets forth all
financial and contractual obligations and liabilities (including any obligations
to issue capital stock or other securities of the Parent) due after the date
hereof.  As of the date hereof, all liabilities of the Parent have been paid off
and shall in no event remain liabilities of the Parent, the Company or the
Shareholders following the Closing.
 
SECTION 4.07. Information Supplied.  None of the information supplied or to be
supplied by the Parent for inclusion or incorporation by reference in any SEC
filing or report contains any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they are
made, not misleading.
 
SECTION 4.08. Absence of Certain Changes or Events.  Except as disclosed in the
filed Parent SEC Documents or in the Parent Disclosure Schedule, from the date
of the most recent audited financial statements included in the filed Parent SEC
Documents to the date of this Agreement, the Parent has conducted its business
only in the ordinary course, and during such period there has not been:
 
(a) any change in the assets, liabilities, financial condition or operating
results of the Parent from that reflected in the Parent SEC Documents, except
changes in the ordinary course of business that have not caused, in the
aggregate, a Parent Material Adverse Effect;
 
(b) any damage, destruction or loss, whether or not covered by insurance, that
would have a Parent Material Adverse Effect;
 
(c) any waiver or compromise by the Parent of a valuable right or of a material
debt owed to it;
 
(d) any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by the Parent, except in the ordinary course of business and
the satisfaction or discharge of which would not have a Parent Material Adverse
Effect;
 
(e) any material change to a material Contract by which the Parent or any of its
assets is bound or subject;
 
(f) any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder;
 
(g) any resignation or termination of employment of any officer of the Parent;
 
(h) any mortgage, pledge, transfer of a security interest in, or lien, created
by the Parent, with respect to any of its material properties or assets, except
liens for taxes not yet due or payable and liens that arise in the ordinary
course of business and do not materially impair the Parent’s ownership or use of
such property or assets;
 
(i) any loans or guarantees made by the Parent to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business;
 
(j) any declaration, setting aside or payment or other distribution in respect
of any of the Parent’s capital stock, or any direct or indirect redemption,
purchase, or other acquisition of any of such stock by the Parent;
 
(k) any alteration of the Parent’s method of accounting or the identity of its
auditors;
 
(l) any issuance of equity securities to any officer, director or affiliate,
except pursuant to existing Parent stock option plans; or
 
(m) any arrangement or commitment by the Parent to do any of the things
described in this Section 4.08.
 
SECTION 4.09. Taxes.
 
(a) The Parent has timely filed, or has caused to be timely filed on its behalf,
all Tax Returns required to be filed by it, and all such Tax Returns are true,
complete and accurate, except to the extent any failure to file, any delinquency
in filing or any inaccuracies in any filed Tax Returns, individually or in the
aggregate, have not had and would not reasonably be expected to have a Parent
Material Adverse Effect.  All Taxes shown to be due on such Tax Returns, or
otherwise owed, has been timely paid, except to the extent that any failure to
pay, individually or in the aggregate, has not had and would not reasonably be
expected to have a Parent Material Adverse Effect.
 
 
9

--------------------------------------------------------------------------------

 
 
(b) The most recent financial statements contained in the Parent SEC Documents
reflect an adequate reserve for all Taxes payable by the Parent (in addition to
any reserve for deferred Taxes to reflect timing differences between book and
Tax items) for all Taxable periods and portions thereof through the date of such
financial statements.  No deficiency with respect to any Taxes has been
proposed, asserted or assessed against the Parent, and no requests for waivers
of the time to assess any such Taxes are pending, except to the extent any such
deficiency or request for waiver, individually or in the aggregate, has not had
and would not reasonably be expected to have a Parent Material Adverse Effect.
 
(c) There are no Liens for Taxes (other than for current Taxes not yet due and
payable) on the assets of the Parent.  The Parent is not bound by any agreement
with respect to Taxes.
 
SECTION 4.10. Absence of Changes in Benefit Plans.  From the date of the most
recent audited financial statements included in the Parent SEC Documents to the
date of this Agreement, there has not been any adoption or amendment in any
material respect by Parent of any collective bargaining agreement or any bonus,
pension, profit sharing, deferred compensation, incentive compensation, stock
ownership, stock purchase, stock option, phantom stock, retirement, vacation,
severance, disability, death benefit, hospitalization, medical or other plan,
arrangement or understanding (whether or not legally binding) providing benefits
to any current or former employee, officer or director of Parent (collectively,
“Parent Benefit Plans”).  As of the date of this Agreement there are not any
employment, consulting, indemnification, severance or termination agreements or
arrangements between the Parent and any current or former employee, officer or
director of the Parent, nor does the Parent have any general severance plan or
policy.
 
SECTION 4.11. ERISA Compliance; Excess Parachute Payments.  The Parent does not,
and since its inception never has, maintained, or contributed to any “employee
pension benefit plans” (as defined in Section 3(2) of ERISA), “employee welfare
benefit plans” (as defined in Section 3(1) of ERISA) or any other Parent Benefit
Plan for the benefit of any current or former employees, consultants, officers
or directors of Parent.
 
SECTION 4.12. Litigation.  Except as disclosed in the Parent SEC Documents,
there is no Action which (i) adversely affects or challenges the legality,
validity or enforceability of any of this Agreement or the Parent Stock or (ii)
could, if there were an unfavorable decision, individually or in the aggregate,
have or reasonably be expected to result in a Parent Material Adverse
Effect.  Neither the Parent nor any director or officer thereof (in his or her
capacity as such), is or has been the subject of any Action involving a claim or
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.
 
SECTION 4.13. Compliance with Applicable Laws.  Except as disclosed in the
Parent SEC Documents, the Parent is in compliance with all applicable Laws,
including those relating to occupational health and safety, the environment,
export controls, trade sanctions and embargoes, except for instances of
noncompliance that, individually and in the aggregate, have not had and would
not reasonably be expected to have a Parent Material Adverse Effect.  Except as
set forth in the Parent SEC Documents, the Parent has not received any written
communication during the past two years from a Governmental Entity that alleges
that the Parent is not in compliance in any material respect with any applicable
Law.  The Parent is in compliance with all effective requirements of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
thereunder, that are applicable to it, except where such noncompliance could not
have or reasonably be expected to result in a Parent Material Adverse Effect.
 
SECTION 4.14. Contracts.  Except as disclosed in the Parent SEC Documents, there
are no Contracts that are material to the business, properties, assets,
condition (financial or otherwise), results of operations or prospects of the
Parent taken as a whole.  The Parent is not in violation of or in default under
(nor does there exist any condition which upon the passage of time or the giving
of notice would cause such a violation of or default under) any Contract to
which it is a party or by which it or any of its properties or assets is bound,
except for violations or defaults that would not, individually or in the
aggregate, reasonably be expected to result in a Parent Material Adverse Effect.
 
SECTION 4.15. Title to Properties.  The Parent has good title to, or valid
leasehold interests in, all of its properties and assets used in the conduct of
its businesses.  All such assets and properties, other than assets and
properties in which the Parent has leasehold interests, are free and clear of
all Liens except for Liens that, in the aggregate, do not and will not
materially interfere with the ability of the Parent to conduct business as
currently conducted.  The Parent has complied in all material respects with the
terms of all material leases to which it is a party and under which it is in
occupancy, and all such leases are in full force and effect.  The Parent enjoys
peaceful and undisturbed possession under all such material leases.
 
SECTION 4.16. Intellectual Property.  The Parent owns, or is validly licensed or
otherwise has the right to use, all Intellectual Property Rights which are
material to the conduct of the business of the Parent taken as a whole.  The
Parent Disclosure Schedule sets forth a description of all Intellectual Property
Rights which are material to the conduct of the business of the Parent taken as
a whole.  No claims are pending or, to the knowledge of the Parent, threatened
that the Parent is infringing or otherwise adversely affecting the rights of any
person with regard to any Intellectual Property Right.  To the knowledge of the
Parent, no person is infringing the rights of the Parent with respect to any
Intellectual Property Right.
 
SECTION 4.17. Labor Matters.  There are no collective bargaining or other labor
union agreements to which the Parent is a party or by which it is bound.  No
material labor dispute exists or, to the knowledge of the Parent, is imminent
with respect to any of the employees of the Parent.
 
 
10

--------------------------------------------------------------------------------

 
 
SECTION 4.18. Transactions With Affiliates and Employees.  Except as set forth
in the Parent SEC Documents, none of the officers or directors of the Parent
and, to the knowledge of the Parent, none of the employees of the Parent is
presently a party to any transaction with the Parent or any subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Parent, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
 
SECTION 4.19. Internal Accounting Controls.  The Parent maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  The Parent has established disclosure controls and
procedures for the Parent and designed such disclosure controls and procedures
to ensure that material information relating to the Parent is made known to the
officers by others within those entities.  The Parent’s officers have evaluated
the effectiveness of the Parent’s controls and procedures.  Since October 25,
2010, there have been no significant changes in the Parent’s internal controls
or, to the Parent’s knowledge, in other factors that could significantly affect
the Parent’s internal controls.
 
SECTION 4.20. Solvency.  Based on the financial condition of the Parent as of
the Closing Date (and assuming that the closing shall have occurred but without
giving effect to any funding requirement of the Company or any of the Company’s
subsidiaries), (i) the Parent’s fair saleable value of its assets exceeds the
amount that will be required to be paid on or in respect of the Parent’s
existing debts and other liabilities (including known contingent liabilities) as
they mature, (ii) the Parent’s assets do not constitute unreasonably small
capital to carry on its business for the current fiscal year as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Parent, and
projected capital requirements and capital availability thereof, and (iii) the
current cash flow of the Parent, together with the proceeds the Parent would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its debt when such amounts are required to be paid.  The Parent does
not intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt).
 
SECTION 4.21. Application of Takeover Protections.  The Parent has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Parent’s
charter documents or the laws of its state of incorporation that is or could
become applicable to the Shareholders as a result of the Shareholders and the
Parent fulfilling their obligations or exercising their rights under this
Agreement, including, without limitation, the issuance of the Parent Stock and
the Shareholders’ ownership of the Parent Stock.
 
SECTION 4.22. No Additional Agreements.  The Parent does not have any agreement
or understanding with the Shareholders with respect to the Transactions other
than as specified in this Agreement.
 
SECTION 4.23. Investment Company.  The Parent is not, and is not an affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
SECTION 4.24. Disclosure.  The Parent confirms that neither it nor any person
acting on its behalf has provided any Shareholder or its respective agents or
counsel with any information that the Parent believes constitutes material,
non-public information except insofar as the existence and terms of the proposed
transactions hereunder may constitute such information and except for
information that will be disclosed by the Parent under a current report on Form
8-K filed after the Closing.  All disclosure provided to the Shareholders
regarding the Parent, its business and the transactions contemplated hereby,
furnished by or on behalf of the Parent (including the Parent’s representations
and warranties set forth in this Agreement) are true and correct and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.
 
SECTION 4.25. Certain Registration Matters.  Except as specified in the Parent
SEC Documents, the Parent has not granted or agreed to grant to any person any
rights (including “piggy-back” registration rights) to have any securities of
the Parent registered with the SEC or any other governmental authority that have
not been satisfied.
 
SECTION 4.26. Listing and Maintenance Requirements.  The Parent is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with the listing and maintenance requirements for continued listing
of the Parent Stock on the trading market on which the Parent Stock are
currently listed or quoted.  The issuance and sale of the Parent Stock under
this Agreement does not contravene the rules and regulations of the trading
market on which the Parent Stock are currently listed or quoted, and no approval
of the stockholders of the Parent is required for the Parent to issue and
deliver to the Shareholders the Parent Stock contemplated by this Agreement.
 
SECTION 4.27. No Undisclosed Events, Liabilities, Developments or
Circumstances.  No event, liability, development or circumstance has occurred or
exists, or is contemplated to occur with respect to the Parent, its subsidiaries
or their respective businesses, properties, prospects, operations or financial
condition, that would be required to be disclosed by the Parent under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by the Parent of its Parent Stock and which has
not been publicly announced.
 
 
11

--------------------------------------------------------------------------------

 
 
SECTION 4.28. Foreign Corrupt Practices.  Neither the Parent, nor to the
Parent’s knowledge, any director, officer, agent, employee or other person
acting on behalf of the Parent has, in the course of its actions for, or on
behalf of, the Parent (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.
 
ARTICLE V 
Deliveries
 
SECTION 5.01. Deliveries of the Shareholders.
 
(a) Concurrently herewith the Shareholders are delivering to the Parent this
Agreement executed by the Shareholders.
 
(b) At or prior to the Closing, the Shareholders shall deliver to the Parent:
 
(i)  
this Agreement which shall constitute a duly executed share transfer power for
transfer by the Shareholders of their Company Shares to the Parent (which
Agreement shall constitute a limited power of attorney in the Parent or any
officer thereof to effectuate any Share transfers as may be required under
applicable law, including, without limitation, recording such transfer in the
share registry maintained by the Company for such purpose).

 
SECTION 5.02. Deliveries of the Parent.
 
(a) Concurrently herewith, the Parent is delivering to the Shareholders and to
the Company, a copy of this Agreement executed by the Parent.
 
(b) At or prior to the Closing, the Parent shall deliver to the Company:
 
(i)  
a certificate from the Parent, signed by its Secretary or Assistant Secretary
certifying that the attached copies of the Parent Charter, Parent Bylaws and
resolutions of the Board of Directors of the Parent approving this Agreement and
the transactions contemplated hereunder, are all true, complete and correct and
remain in full force and effect;

 
(ii)  
evidence of the resignations of Itzhak Ayalon and Nahman Morgenstern from all
offices each holds with the Parent and as directors of the Parent;

 
(iii)  
evidence of the election of such directors of the Parent as shall have been
designated by the Shareholders effective upon the Closing;

 
(iv)  
evidence of the election of such officers of the Parent as shall been designated
by the Shareholders effective upon the Closing;

 
(v)  
such pay-off letters and releases relating to liabilities as the Company shall
require in order to result in the Company having no liabilities at Closing and
such pay-off letters and releases shall be in form and substance satisfactory to
the Company;

 
(vi)  
the Parent shall have entered into separation agreements with Itzhak Ayalon and
Nahman Morgenstern in a form reasonably acceptable to the Company:

 
(vii)  
if requested, the results of UCC, judgment lien and tax lien searches with
respect to the Parent, the results of which indicate no liens on the assets of
the Parent.

 
(c) At or prior to the Closing, the Parent shall deliver to the Company and the
Shareholders an opinion from Parent’s legal counsel in form and substance
reasonably satisfactory to the Shareholders.
 
(d) Promptly following the Closing, the Parent shall deliver to the
Shareholders, certificates representing the new shares of Parent Stock issued to
the Shareholders set forth on Exhibit A.
 
SECTION 5.03. Deliveries of the Company.
 
 
12

--------------------------------------------------------------------------------

 
 
(a) Concurrently herewith, the Company is delivering to the Parent this
Agreement executed by the Company.
 
(b) At or prior to the Closing, the Company shall deliver to the Parent a
certificate from the Company, signed by its Secretary or Assistant Secretary
certifying that the attached copies of the Company’s Charter Documents and
resolutions of the Board of Directors of the Company approving this Agreement
and the Transactions, are all true, complete and correct and remain in full
force and effect.
 
ARTICLE VI
Conditions to Closing
 
SECTION 6.01. Shareholders and Company Conditions Precedent.  The obligations of
the Shareholders and the Company to enter into and complete the Closing is
subject, at the option of the Shareholders and the Company, to the fulfillment
on or prior to the Closing Date of the following conditions.
 
(a) Representations and Covenants. The representations and warranties of the
Parent contained in this Agreement shall be true in all material respects on and
as of the Closing Date with the same force and effect as though made on and as
of the Closing Date.  The Parent shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by the Parent on or prior to the Closing
Date.  The Parent shall have delivered to the Shareholder and the Company, a
certificate, dated the Closing Date, to the foregoing effect.
 
(b) Litigation.  No action, suit or proceeding shall have been instituted before
any court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions or to seek damages or a discovery order in connection with
such Transactions, or which has or may have, in the reasonable opinion of the
Company or the Shareholders, a materially adverse effect on the assets,
properties, business, operations or condition (financial or otherwise) of the
Parent or the Company.
 
(c) No Material Adverse Change.  There shall not have been any occurrence,
event, incident, action, failure to act, or transaction since March 22, 2010
which has had or is reasonably likely to cause a Parent Material Adverse Effect.
 
(d) Post-Closing Capitalization.  At, and immediately after, the Closing, the
authorized capitalization, and the number of issued and outstanding shares of
capital stock of the Parent, on a fully-diluted basis, shall be as described in
Section 4.03.
 
(e) SEC Reports.  The Parent shall have filed all reports and other documents
required to be filed by Parent under the U.S. federal securities laws through
the Closing Date.
 
(f) OTCBB Quotation.  The Parent shall have maintained its status as a Company
whose common stock is quoted on the Over-the-Counter Bulletin Board and no
reason shall exist as to why such status shall not continue immediately
following the Closing.
 
(g) Deliveries.  The deliveries specified in Section 5.02 shall have been made
by the Parent.
 
(h) No Suspensions of Trading in Parent Stock; Listing.  Trading in the Parent
Stock shall not have been suspended by the SEC or any trading market (except for
any suspensions of trading of not more than one trading day solely to permit
dissemination of material information regarding the Parent) at any time since
the date of execution of this Agreement, and the Parent Stock shall have been at
all times since such date quoted for trading on a trading market.
 
(i) Satisfactory Completion of Due Diligence.  The Company and the Shareholders
shall have completed their legal, accounting and business due diligence of the
Parent and the results thereof shall be satisfactory to the Company and the
Shareholders in their sole and absolute discretion.
 
SECTION 6.02. Parent Conditions Precedent.  The obligations of the Parent to
enter into and complete the Closing are subject, at the option of the Parent, to
the fulfillment on or prior to the Closing Date of the following conditions, any
one or more of which may be waived by the Parent in writing.
 
(a) Representations and Covenants.  The representations and warranties of the
Shareholders and the Company contained in this Agreement shall be true in all
material respects on and as of the Closing Date with the same force and effect
as though made on and as of the Closing Date.  The Shareholders and the Company
shall have performed and complied in all material respects with all covenants
and agreements required by this Agreement to be performed or complied with by
the Shareholders and the Company on or prior to the Closing Date.  The Company
shall have delivered to the Parent, if requested, a certificate, dated the
Closing Date, to the foregoing effect.
 
 
13

--------------------------------------------------------------------------------

 
 
(b) Litigation.  No action, suit or proceeding shall have been instituted before
any court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions or to seek damages or a discovery order in connection with
such Transactions, or which has or may have, in the reasonable opinion of the
Parent, a materially adverse effect on the assets, properties, business,
operations or condition (financial or otherwise) of the Parent.
 
(c) No Material Adverse Change.  Except in connection with the Bridge
Financings, there shall not have been any occurrence, event, incident, action,
failure to act, or transaction since August 27, 2010 (date of inception) which
has had or is reasonably likely to cause a Company Material Adverse Effect.
 
(d) Deliveries.  The deliveries specified in Section 5.01 and Section 5.03 shall
have been made by the Shareholders and the Company, respectively.
 
(e) Post-Closing Capitalization.  At, and immediately after, the Closing, the
authorized capitalization, and the number of issued and outstanding shares of
the Company, on a fully-diluted basis, shall be described in Section 3.02.
 
(f) Satisfactory Completion of Due Diligence.  The Parent shall have completed
its legal, accounting and business due diligence of the Company and the results
thereof shall be satisfactory to the Parent in its sole and absolute discretion.
 
ARTICLE VII
Covenants
 
SECTION 7.01. Public Announcements.  The Parent and the Company will consult
with each other before issuing, and provide each other the opportunity to review
and comment upon, any press releases or other public statements with respect to
the Agreement and the Transactions and shall not issue any such press release or
make any such public statement prior to such consultation, except as may be
required by applicable Law, court process or by obligations pursuant to any
listing agreement with any national securities exchanges.
 
SECTION 7.02. Fees and Expenses.  All fees and expenses incurred in connection
with this Agreement shall be paid by the Party incurring such fees or expenses,
whether or not this Agreement is consummated.
 
SECTION 7.03. Continued Efforts.  Each Party shall use commercially reasonable
efforts to (a) take all action reasonably necessary to consummate the
Transactions, and (b) take such steps and do such acts as may be necessary to
keep all of its representations and warranties true and correct as of the
Closing Date with the same effect as if the same had been made, and this
Agreement had been dated, as of the Closing Date.
 
SECTION 7.04. Exclusivity.  Each of the Parent and the Company shall not (and
shall not cause or permit any of their affiliates to) engage in any discussions
or negotiations with any person or take any action that would be inconsistent
with the Transactions and that has the effect of avoiding the Closing
contemplated hereby.  Each of the Parent and the Company shall notify each other
immediately if any person makes any proposal, offer, inquiry, or contact with
respect to any of the foregoing.
 
SECTION 7.05. Filing of 8-K and Press Release.  The Parent shall file, no later
than four (4) business days of the Closing Date, a current report on Form 8-K
and attach as exhibits all relevant agreements with the SEC disclosing the terms
of this Agreement and other requisite disclosure regarding the Transactions.
 
SECTION 7.06. Access.  Each Party shall permit representatives of any other
Party to have full access to all premises, properties, personnel, books, records
(including Tax records), contracts, and documents of or pertaining to such
Party.
 
 
14

--------------------------------------------------------------------------------

 
 
SECTION 7.07. Preservation of Business.  From the date of this Agreement until
the Closing Date, the Company and the Parent shall operate only in the ordinary
and usual course of business consistent with their respective past practices
(provided, however, that Parent shall not issue any securities without the prior
written consent of the Company), and shall use reasonable commercial efforts to
(a) preserve intact their respective business organizations, (b) preserve the
good will and advantageous relationships with customers, suppliers, independent
contractors, employees and other persons material to the operation of their
respective businesses, and (c) not permit any action or omission that would
cause any of their respective  representations or warranties contained herein to
become inaccurate or any of their respective covenants to be breached in any
material respect.
 
ARTICLE VIII
Miscellaneous
 
SECTION 8.01. Notices.  All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the Parties at the following addresses (or at such other
address for a Party as shall be specified by like notice):
 
If to the Parent, to:
Enter Corp.
9 Hayarden Street.
Moshav Yashresh
D.N. Emek Sorek
Israel 76838
Telephone: 011-972-54-996-2967
Facsimile: 011-972-57-955-7292


If to the Company or the Shareholders, to:


Brainy Acquisitions, Inc.
460 Brogdon Road, Suite 400
Suwanee, GA 30024
Telephone: 678-762-1100
Facsimile: [_________________]


with a copy to:
 
Sichenzia Ross Friedman Ference, LLP
61 Broadway, Suite 32
New York, New York 10006
Attention:  Marc Ross, Esq.
Telephone: (212) 930-9700
Facsimile (212) 930-9725


SECTION 8.02. Amendments; Waivers; No Additional Consideration.  No provision of
this Agreement may be waived or amended except in a written instrument signed by
the Company, Parent and the Shareholders.  No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any Party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
SECTION 8.03. Replacement of Securities.  If any certificate or instrument
evidencing any Parent Stock is mutilated, lost, stolen or destroyed, the Parent
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefore, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Parent of such loss, theft or destruction and customary and
reasonable indemnity, if requested.  The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Parent Stock.  If a
replacement certificate or instrument evidencing any Parent Stock is requested
due to a mutilation thereof, the Parent may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.
 
SECTION 8.04. Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the
Shareholders, Parent and the Company will be entitled to specific performance
under this Agreement.  The Parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.
 
 
15

--------------------------------------------------------------------------------

 
 
SECTION 8.05. Reserved.
 
SECTION 8.06. Interpretation.  When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”
 
SECTION 8.07. Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions contemplated hereby is not affected in any manner materially
adverse to any Party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that
Transactions contemplated hereby are fulfilled to the extent possible.
 
SECTION 8.08. Counterparts; Facsimile Execution.  This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Parties.  Facsimile
execution and delivery of this Agreement is legal, valid and binding for all
purposes.
 
SECTION 8.09. Entire Agreement; Third Party Beneficiaries. This Agreement, taken
together with the Company Disclosure Schedule and the Parent Disclosure
Schedule, (a) constitute the entire agreement, and supersede all prior
agreements and understandings, both written and oral, among the Parties with
respect to the Transactions and (b) are not intended to confer upon any person
other than the Parties any rights or remedies.
 
SECTION 8.10. Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of New York, without
reference to principles of conflicts of laws.  Any action or proceeding brought
for the purpose of enforcement of any term or provision of this Agreement shall
be brought only in the Federal or state courts sitting in New York, New York,
and the parties hereby waive any and all rights to trial by jury.
 
SECTION 8.11. Assignment.  Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the Parties without the prior
written consent of the other Parties.  Any purported assignment without such
consent shall be void.  Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.
 
SECTION 1.01. 
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this Share
Exchange Agreement as of the date first above written.
 


The Parent:
ENTER CORP.
 
By: /s/ Itzhak Ayalon
Name:  Itzhak Ayalon
Title:  President
 
The Company:
BRAINY ACQUISITIONS, INC.
 
By: /s/ John Benfield
Name:  John Benfield
Title: CEO
 
 
The Shareholders:



/s/ Dennis Fedoruk
Name:  Dennis Fedoruk




/s/ Ronda Bush
Name:  Ronda Bush




/s/ Jerry Bush
Name:  Jerry Bush




/s/ Bart Beasley
Name:  Bart Beasley




/s/ Nicole Buffone
Name:  Nicole Buffone


 
/s/ Bryan Robinson
Name:  Bryan Robinson
 
 
17

--------------------------------------------------------------------------------

 
 
/s/ Holly Jamison
Name:  Holly Jamison




/s/ Carson Ashworth
Name:  Carson Ashworth




/s/ Michele Mooney
Name: Michele Mooney




/s/ Susan Jeffords
Name:  Susan Jeffords




/s/ Marcia Grimsley
Name:  Marcia Grimsley




/s/ Jason Mirabella
Name:  Jason Mirabella




/s/ Ted Fedoruk
Name:  Ted Fedoruk




/s/ John Benfield
Name:  John Benfield




/s/ Tony Erwin
Name:  Tony Erwin




/s/ Lee Beitchman
Name:  Lee Beitchman




/s/ Derek Schwerzler
Name:  Derek Schwerzler




/s/ Christine Arnold
Name:  Christine Arnold
 
 
18

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Shareholders of Brainy Acquisitions, Inc.


 
 
 
 
Name of Shareholder
 
Number of Company Shares Being Exchanged
 
Number of Shares of Parent Stock to be Received by Shareholder
Dennis Fedoruk
59.88
1,496,666
Ronda Bush
10.67
266,667
Jerry Bush
5.33
133,333
Bart Beasley
4
100,000
Nicole Buffone
0.16
4,000
Bryan Robinson
0.21
5,333
Holly Jamison
0.21
5,333
Carson Ashworth
0.27
6,667
Michele Mooney
0.16
4,000
Susan Jeffords
0.05
1,333
Marcia Grimsley
0.03
667
Jason Mirabella
0.05
1,333
Ted Fedoruk
0.05
1,333
John Benfield
13.33
333,333
Tony Erwin
1.33
33,333
Lee Beitchman
3.73
93,333
Derek Schwerzler
0.27
6,667
Christine Arnold
0.27
6,667
TOTALS
100
2,499,998

 
 
19

--------------------------------------------------------------------------------

 
 
Company Disclosure Schedule


None.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
Parent Disclosure Schedule


None.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
21